Duckworth, Chief Justice.
The petition of the successor trustee alleges various reasons why it is to the interest of the trust estate that it have all powers conferred by item 4 of the will upon the original trustee, and prays that the will be construed to vest it with such powers. The answers of all the legatees admit the allegations of the petition, and pray that the court construe the will and make certain the powers of the successor trustee, and if the court entertains doubt that the petitioner succeeds to all the powers of the original trustee, that it so declare. The court construed the will to confer all powers of the original trustee upon the petitioner, and the defendants except. Held'.
All parties got what they prayed for, and the judgment is binding upon all of them; therefore, no party appears to be injured and, hence, the defendants have no right to except. Accordingly, the bill of exceptions is dismissed. First Nat. Bank of Borne v. Yancey, 207 Ga. 437 (62 S. E. 2d, 179).

Writ oj error dismissed.


All the Justices concur.